 Case: 1:19-cv-02446-SO Doc #: 12 Filed: 03/30/20 1 of 2. PageID #: 75




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



JEFF DEFIORE,                                 )       Case No.: 1:19 CV 2446
                                              )
       Plaintiff                              )       JUDGE SOLOMON OLIVER, JR.
                                              )
       v.                                     )
                                              )
CITY OF LYNDHURST, OHIO, et al.,              )
                                              )       CASE MANAGEMENT
       Defendants                             )       CONFERENCE ORDER




       A case management conference was held with counsel for the parties in the within case on

March 20, 2020, at 3:00 p.m.

       All parties do not consent to Magistrate Judge jurisdiction.

       This case is assigned to the standard track.

       The parties will exchange pre-discovery disclosures by April 15, 2020.

       The parties will have until May 11, 2020, to join parties and/or amend the pleadings. The

cut-off date for discovery is July 31, 2020. The dispositive motion cut-off date is August 31, 2020.

       The parties will make a concerted attempt at resolution. In the event the parties are

unsuccessful in reaching an agreement, the court will hold a telephonic conference with counsel for

the parties on April 30, 2020, at 10:30 a.m. During the conference, the court and the parties will

determine whether Alternative Dispute Resolution with the court or a Magistrate Judge would be
 Case: 1:19-cv-02446-SO Doc #: 12 Filed: 03/30/20 2 of 2. PageID #: 76



useful. Dial in information shall be issued separately.

       This case will automatically be entered into the court’s electronic filing system and all further

documents, notices and orders in this matter must be filed electronically rather than on paper. If you

have any questions or need assistance, please call the court’s Electronic Filing Help Desk at 1-800-

355-8498.

       IT IS SO ORDERED.



                                                       /s/ SOLOMON OLIVER, JR.

                                                       UNITED STATES DISTRICT JUDGE



March 30, 2020




                                                 -2-
